                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



RHEUBEN CLIFFORD JOHNSON,

                            Petitioner,

          v.                                    CASE NO. 19-3076-SAC

PAUL SNYDER,

                            Respondent.


                        MEMORANDUM AND ORDER

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner proceeds pro se and submitted the filing fee.

                              Background

     Petitioner was convicted in the District Court of Johnson County,

Kansas, of two counts of solicitation to commit the first-degree

murder of his former spouse. He was acquitted of a third charge. State

v. Johnson, 404 P.3d 362 (Table), 2017 WL 4558235 (Kan. App. Oct. 13,

2017), rev. denied, Aug. 31, 2018.

                              Discussion
                            Pending motions

     Petitioner has filed six motions: first, an emergency motion to

stay the order of the state district court (Doc. 3), a motion for an

order that would allow petitioner to submit a later petition for habeas

corpus without that future petition being construed as a second or

successive application (Doc. 4), a motion requesting early release

from incarceration (Doc. 7), a motion to appoint counsel (Doc. 9),
a second emergency motion to stay the order of the state district court

(Doc. 10), and a motion for summary judgment (Doc. 11).

     Petitioner’s motions to stay the order of the state district
court (Docs. 3 and 10) seek an order staying a state court action to

terminate his parental rights. This court, however, cannot direct the

state courts in the management of their dockets. See Knox v. Bland,

632 F.3d 1290, 1292 (10th Cir. 2011)(rejecting petition for mandamus

and stating the federal court had “‘no authority to issue such a writ

to direct state courts or their judicial officers in the performance

of their duties.’”)(quoting Van Sickle v. Holloway, 791 F.2d 1431,

1436 n. 5 (10th Cir. 1986)). The motions are denied.

     Petitioner’s motion for an order that would “pre-allow him to

file a future second and successive 2254” action (Doc. 4) must be

denied for lack of jurisdiction. Under 28 U.S.C. § 2244(3)(a), a

petitioner must seek authorization by a motion “in the appropriate

court of appeals” for leave to file a second or successive habeas

corpus petition under 28 U.S.C. § 2254.

     Petitioner also moves for pre-release from incarceration during

the pendency of this action (Doc. 7). A federal habeas court has the

inherent power to release a state prisoner on bond during the pendency

of the petition. Pfaff v. Wells, 648 F.2d 689, 693 (10th Cir. 1981).
However, “[a]n inmate seeking federal habeas relief must, in order

to obtain release pending determination on the merits of his petition,

make a showing of exceptional circumstances or demonstrate a clear

case on the merits of his habeas petition.” United States v. Palermo,

191 Fed. Appx. 812, 813 (10th Cir. 2006)(citing Pfaff, id.)). The Court

has examined the petition and finds that petitioner has not met these

criteria. Petitioner’s motion is denied.

     Petitioner next moves for the appointment of counsel (Doc. 9).
An applicant for habeas corpus relief has no constitutional right to

the appointment of counsel. See Swazo v. Wyo. Dept. of Corr., 23 F.3d
332, 333 (10th Cir. 1994)(“[T]here is no constitutional right to

counsel beyond the appeal of a criminal conviction, and … generally

appointment of counsel in a § 2254 proceeding is left to the court’s

discretion.”). Rather, the court may appoint counsel when “the

interests of justice so require” for a petitioner who is financially

eligible. See 18 U.S.C. § 3006A(1)(2)(b). Because petitioner appears

to be capable of presenting his claims for relief, the Court declines

to appoint counsel at this time.

     Finally, petitioner moves for summary judgment (Doc. 11). He

reasons that because respondent has not replied to his petition, the

facts he alleges are now undisputed. However, because the Court has

not yet directed a response in this matter, this argument fails.

                Exhaustion of state court remedies

     Generally, a state prisoner seeking habeas corpus must exhaust

available state court remedies before seeking federal relief unless

it appears there is an absence of available state remedies or the

remedies are ineffective to protect the petitioner’s rights. See 28

U.S.C. § 2254(b)(1); see Harris v. Champion, 15 F.3d 1538, 1554 (10th
Cir. 1994)(“A threshold question that must be addressed in every

habeas case is that of exhaustion.”).

     The Court takes notice that petitioner has two actions pending

before the Kansas Court of Appeals that appear to arise from the

criminal action at issue in this matter. If this matter proceeds,

petitioner may be barred from including issues presented in those

matters in a future petition unless he obtains authorization from the

Tenth Circuit Court of Appeals. Because the Court has not yet directed
a response in this matter, the Court will give petitioner the

opportunity to state whether he wishes to dismiss this matter without
prejudice to allow him to exhaust the issues he is presenting in the

state appellate courts and proceed in an action that includes those

claims or whether he wishes to proceed in the current petition. If

he fails to respond, the Court will proceed with the present petition.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s emergency

motion for stay of state court order (Doc. 3) is denied.

     IT   IS   FURTHER   ORDERED   petitioner’s   motion   for   early

authorization to proceed in a second or successive action (Doc. 4)

is denied for lack of jurisdiction.

     IT IS FURTHER ORDERED petitioner’s motion for pre-release during

the pendency of this action (Doc. 7) is denied.

     IT IS FURTHER ORDERED petitioner’s motion to appoint counsel

(Doc. 9) is denied.

     IT IS FURTHER ORDERED petitioner’s emergency motion for state

of state court order (Doc. 10) is denied.

     IT IS FURTHER ORDERED petitioner’s motion for summary judgment

(Doc. 11) is denied.

     IT IS FURTHER ORDERED petitioner is granted to and including
October 18, 2019, to advise the Court whether he will seek the

dismissal without prejudice of this action or whether he will continue

in the present petition.

     IT IS SO ORDERED.

     DATED:    This 1st day of October, 2019, at Topeka, Kansas.



                                S/ Sam A. Crow
                                SAM A. CROW
                                U.S. Senior District Judge
